Filed 6/1/22 In re A.F. CA2/5
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE

In re A.F., A Person Coming Under                           B312365
the Juvenile Court Law.

LOS ANGELES COUNTY                                          (Los Angeles County
DEPARTMENT OF CHILDREN                                      Super. Ct. No.
AND FAMILY SERVICES,                                        21CCJP01246A)

        Plaintiff and Respondent,

v.

E.R.,

        Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Julie Fox Blackshaw, Judge. Dismissed.
      Maureen L. Keaney, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, and Kim Nemoy,
Assistant County Counsel, for Plaintiff and Respondent.
      The juvenile court assumed dependency jurisdiction over
A.F. (Minor) after sustaining domestic violence and mental
health allegations against Minor’s mother E.R. (Mother) and
father J.F. (Father). Mother noticed an appeal from the court’s
jurisdiction findings but Father did not. Then, during the
pendency of this appeal, the juvenile court terminated
jurisdiction over Minor. We consider whether Mother’s appeal is
moot in light of the juvenile court’s order terminating
jurisdiction.

                         I. BACKGROUND
       The Los Angeles County Department of Children and
Family Services (the Department) received a call from Mother in
January 2021. She informed the Department that Father sent
her a suicide note via text message two days earlier. Father was
subsequently hospitalized on an involuntary psychiatric hold and
diagnosed with Severe Major Depression, single episode.
       During its investigation of the family’s welfare, the
Department discovered a history of household violence between
Mother and Father. Mother slapped Father with an open hand
on one occasion before Minor was born. In another incident,
which occurred after Minor’s birth, Father slapped Mother with
an open hand and Mother pushed Father; Mother told the
Department that either she or Father was holding Minor during
this fight. In 2021—during the Department’s investigation—
Father grabbed Mother’s arms “really hard,” pushed her, and
trapped her in the bathroom. Minor was in the home and may
have witnessed the violence because he later told his maternal
grandmother that “daddy hit mommy.”




                               2
      The Department filed a dependency petition in March 2021
alleging the household violence and Father’s mental and
emotional problems put Minor at risk of suffering serious
physical harm. The juvenile court sustained the petition’s
allegations at a hearing in May 2021. Minor was ordered
removed from Father and sole legal and physical custody of
Minor was given to Mother.
      Mother appealed. After the appeal was filed, the juvenile
court terminated dependency jurisdiction over Minor with an
order continuing Minor in Mother’s sole custody.

                         II. DISCUSSION
      A juvenile court order terminating dependency jurisdiction
over a minor often renders moot an appeal challenging orders
made earlier in the proceedings. (In re C.C. (2009) 172
Cal.App.4th 1481, 1488.) That is the case here. The only relief
Mother seeks by way of this appeal is reversal of the earlier
jurisdiction findings, which would terminate juvenile court
jurisdiction that has already been terminated. We accordingly
cannot provide Mother with any effective relief in this appeal and
her challenge to the juvenile court’s jurisdiction findings is moot.1



1
       Mother’s only argument to the contrary relies on an
unconvincing, speculative assertion of possible future “stigma.”
(In re I.A. (2011) 201 Cal.App.4th 1484, 1494-1495 (I.A.).)
Furthermore, even if the appeal were not moot, it would still be
non-justiciable. Father did not appeal from the juvenile court’s
jurisdiction findings adverse to him. There would accordingly
remain a valid basis for jurisdiction over Minor even if Mother’s
contentions on appeal presented a live controversy and were well
taken. (See, e.g., In re Briana V. (2015) 236 Cal.App.4th 297,


                                  3
(In re N.S. (2016) 245 Cal.App.4th 53, 60 [“[T]he critical factor in
considering whether a dependency appeal is moot is whether the
appellate court can provide any effective relief if it finds
reversible error”].)

                         DISPOSITION
      The appeal is dismissed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                       BAKER, Acting P. J.

We concur:



      MOOR, J.



      KIM, J.




308; I.A., supra, 201 Cal.App.4th at 1492; In re Alysha S. (1996)
51 Cal.App.4th 393, 397.)



                                 4